DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 16, 2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yun et al. (U.S. Pub. No. 2019/0165473, hereinafter "Yun").
Regarding claim 1, Yun teaches (Figs. 1, 14) a housing assembly (110) comprising: a dielectric substrate (810) having a first transmittance for a radio frequency signal in a preset frequency band; and a radio-wave transparent structure (870, 871) disposed on the dielectric substrate (810) and at least partially covering the dielectric substrate (810), a region of the housing assembly (110) corresponding to the radio-wave transparent structure (870, 871) having a second transmittance for the radio frequency signal in the preset frequency band, wherein the second transmittance is larger than the first transmittance (Pars. 166-168); wherein at least one of: the radio-wave transparent structure (870, 871) on the dielectric substrate (810) is excited by the radio frequency signal in the preset frequency band, the radio-wave transparent structure (870, 871) generates a radio frequency signal in the same frequency band as the preset frequency band according to the radio frequency signal in the preset frequency band; or a dielectric constant of the housing assembly (110) is equivalent to a dielectric constant of a preset material, an equivalent wave impedance of the preset material is equal to or approximately equal to an equivalent wave impedance of free space.
Regarding claim 2, Yun teaches (Fig. 14) the housing assembly of claim 1, wherein the dielectric substrate (810) comprises a first surface (upper surface of 810) and a second surface (lower surface of 810) opposite the first surface, and wherein the radio-wave transparent structure (870, 871) is disposed on the second surface.
Regarding claim 6, Yun teaches (Figs. 1, 14) the housing assembly of claim 1, wherein the dielectric substrate (810) is made of plastic, glass, sapphire or ceramic, or a combination of at least two of plastic, glass, sapphire, or ceramic (Par. 131. “[T]he dielectric layer 810 may include a nonconductive material. The nonconductive material may include glass, polymer, or ceramic”).
Regarding claim 7, Yun teaches (Fig. 14) the housing assembly of claim 1, wherein the radio-wave transparent structure (870, 871) comprises a plurality of resonance elements (840, 841).
Regarding claim 10, Yun teaches (Figs. 1, 14) an electronic device comprising: an antenna module (840) configured to transmit and receive, within a preset direction range, a radio frequency signal in a preset frequency band; and a housing assembly (110) comprising: a dielectric substrate (810) having a first transmittance for the radio frequency signal in the preset frequency band; and a radio-wave transparent structure (870, 871) disposed on the dielectric substrate (810) and at least partially covering the dielectric substrate (810), wherein the radio-wave transparent structure (870, 871) is at least partially within the preset direction range; a region of the housing assembly (110) within the preset direction range having a second transmittance for the radio frequency signal in the preset frequency band, wherein the second transmittance is larger than the first transmittance (Pars. 166-168); and at least one of: the radio-wave transparent structure (870, 871) on the dielectric substrate (810) is excited by the radio frequency signal in the preset frequency band, the radio-wave transparent structure (870, 871) generates a radio frequency signal in the same frequency band as the preset frequency band according to the radio frequency signal in the preset frequency band; or a dielectric constant of the housing assembly (110) is equivalent to a dielectric constant of a preset material, an equivalent wave impedance of the preset material is equal to or approximately equal to an equivalent wave impedance of free space.
Regarding claim 11, Yun teaches (Figs. 1, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a battery cover (380) (Par. 131, “The dielectric layer 810 may include the second plate 111 of FIG. 2 or the second plate 380 of FIG. 3”).
Regarding claim 12, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a battery cover (380) of the electronic device, wherein the battery cover (380) comprises a rear plate (111) and a frame (110c) bent and extending from a peripheral edge of the rear plate (111), and at least one of the rear plate (111) or the frame (110c) is at least partially within the preset direction range.
Regarding claim 13, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the dielectric substrate (810) comprises a screen (330) of the electronic device, wherein the screen comprises a screen body (311) and an extending portion (310) bent and extending from a peripheral edge of the screen body (311), and wherein at least one of the screen body (310) or the extending portion (310) is at least partially within the preset direction range.
Regarding claim 14, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the electronic device comprises a battery cover (340) and a protective cover (380), wherein the protective cover (380) covers a surface (surface of 340) of the battery cover (340) to protect the battery cover (340), and the dielectric substrate (810) comprises the protective cover (380).
Regarding claim 15, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 10, wherein the electronic device (100) comprises a radio frequency antenna array with M x N antenna assemblies, wherein M is a positive integer and N is a positive integer (Par. 71, “The at least one array antenna may include a plurality of antenna elements, and the plurality of antenna elements may be implemented in various arrays such as 1×4, 2×2, 3×3, 2×3, or the like”).
Regarding claim 16, Yun teaches (Fig. 9) the electronic device (100) of claim 15, wherein the dielectric substrates of the M x N antenna assemblies are integrally connected with each other (Par. 71).
Regarding claim 17, Yun teaches (Fig. 14) an electronic device comprising: a first antenna module (840) configured to transmit and receive, within a first preset direction range, a first radio frequency signal in a first frequency band; a dielectric substrate (810) spaced apart from the first antenna module (840), wherein at least part of the dielectric substrate (810) is within the first preset direction range, and the at least part of the dielectric substrate (810) has a first transmittance for the first radio frequency signal in the first frequency band; and a first radio-wave transparent structure (a first 870) disposed on the dielectric substrate (810) and at least partially within the first preset direction range, and a region of the electronic device within the preset direction range having a second transmittance for the first radio frequency signal in the first frequency band, wherein the second transmittance is larger than the first transmittance (Pars. 166-168); wherein at least one of: the first radio-wave transparent structure (870, 871) on the dielectric substrate (810) is excited by the first radio frequency signal in the first frequency band, the first radio-wave transparent structure (870, 871) generates a radio frequency signal in the same frequency band as the first frequency band according to the first radio frequency signal in the first frequency band; or a dielectric constant of the electronic device within the preset direction range is equivalent to a dielectric constant of a preset material, an equivalent wave impedance of the preset material is equal to or approximately equal to an equivalent wave impedance of free space.
Regarding claim 18, Yun teaches (Fig. 14) the electronic device of claim 17, further comprising: a second antenna module (841) spaced apart from the first antenna module (840), wherein the second antenna module (841) is disposed outside the first preset direction range, and the second antenna module (841) is configured to transmit and receive, within a second preset direction range, a second radio frequency signal in a second frequency band, and wherein the dielectric substrate (810) is spaced apart from the second antenna module (841), and at least part of the dielectric substrate (810) is within the second preset direction range, and the at least part of the dielectric substrate (810) has a third transmittance for the second radio frequency signal in the second frequency band; and a second radio-wave transparent structure (871) disposed on the dielectric substrate (810) and at least partially within the second preset direction range, and a region of the electronic device within the second preset direction range having a fourth transmittance for the second radio frequency signal in the second frequency band, wherein the fourth transmittance is larger than the third transmittance (Pars. 166-168).
Regarding claim 19, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 18, wherein the dielectric substrate (810) comprises a battery cover (380) of the electronic device, wherein the battery cover (380) comprises a rear plate (111) and a frame (110c) bent and extending from a peripheral edge of the rear plate (111), and wherein the rear plate (111) is at least partially within the first preset direction range and at least partially within the second preset direction range.
Regarding claim 20, Yun teaches (Figs. 2, 3, 14) the electronic device of claim 18, wherein the dielectric substrate (810) comprises a screen (330) of the electronic device, wherein the screen (330) comprises a screen body (311) and an extending portion (310) bent and extending from a peripheral edge of the screen body (311), and wherein the screen body (311) is at least partially within the first preset direction range and at least partially within the second preset direction range.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Pub. No. 2019/0165473, hereinafter "Yun") in view of Li et al. (CN 105914462, hereinafter "Li").
Regarding claim 3, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the radio-wave transparent structure is attached to a carrier film, wherein the carrier film is attached to the dielectric substrate.
However, Li teaches (Figs. 2, 3) a housing assembly, wherein a radio-wave transparent structure is attached to a carrier film (3), wherein the carrier film (3) is attached to the dielectric substrate (4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the radio-wave transparent structure attached to a carrier film, wherein the carrier film is attached to the dielectric substrate as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 4, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the radio-wave transparent structure comprises a plurality of radio-wave transparent layers stacked in a predetermined direction and spaced apart from each other.
However, Li teaches (Figs. 2, 3) a housing assembly wherein the radio-wave transparent structure (1, 3, 5) comprises a plurality of radio-wave transparent layers (1, 5) stacked in a predetermined direction and spaced apart from each other.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the radio-wave transparent structure comprise a plurality of radio-wave transparent layers stacked in a predetermined direction and spaced apart from each other as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 5, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the dielectric substrate comprises a first surface and a second surface opposite the first surface, wherein a portion of the radio-wave transparent structure is disposed on the first surface, and the remaining portion of the radio-wave transparent structure is embedded in the dielectric substrate
However, Li teaches (Figs. 2, 3) a housing assembly wherein a dielectric substrate (2, 4) comprises a first surface (outer surface of 2) and a second surface (inner surface of 2) opposite the first surface, wherein a portion of the radio-wave transparent structure (1) is disposed on the first surface, and the remaining portion of the radio-wave transparent structure (3) is embedded in the dielectric substrate (2, 4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the dielectric substrate comprise a first surface and a second surface opposite the first surface, wherein a portion of the radio-wave transparent structure is disposed on the first surface, and the remaining portion of the radio-wave transparent structure is embedded in the dielectric substrate as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 8, Yun teaches the housing assembly of claim 1. 
Yun does not teach the housing assembly of claim 1, wherein the radio-wave transparent structure comprises a first radio-wave transparent layer, a second radio-wave transparent layer, and a third radio-wave transparent layer spaced apart from each other; the dielectric substrate comprises a first dielectric layer and a second dielectric layer, wherein the first radio-wave transparent layer, the first dielectric layer, the second radio-wave transparent layer, the second dielectric layer, and the third radio-wave transparent layer are sequentially stacked together; and the first radio-wave transparent layer comprises a plurality of first patches arranged in an array, the second radio-wave transparent layer comprises a plurality of mesh-grid structures arranged periodically, and the third radio-wave transparent layer comprises a plurality of second patches arranged in an array.
However, Li teaches (Figs. 2, 3) a housing assembly wherein the radio-wave transparent structure (1, 3, 5) comprises a first radio-wave transparent layer (1), a second radio-wave transparent layer (3), and a third radio-wave transparent layer (5) spaced apart from each other; the dielectric substrate (2, 4) comprises a first dielectric layer (2) and a second dielectric layer (4), wherein the first radio-wave transparent layer (1), the first dielectric layer (2), the second radio-wave transparent layer (3), the second dielectric layer (4), and the third radio-wave transparent layer (5) are sequentially stacked together; and the first radio-wave transparent layer (1) comprises a plurality (Par. 30, unit structure shown in Fig. 2) of first patches arranged in an array, the second radio-wave transparent layer (3) comprises a plurality of mesh-grid structures arranged periodically, and the third radio-wave transparent layer (5) comprises a plurality of second patches arranged in an array.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yun to have the radio-wave transparent structure comprise a first radio-wave transparent layer, a second radio-wave transparent layer, and a third radio-wave transparent layer spaced apart from each other; the dielectric substrate comprises a first dielectric layer and a second dielectric layer, wherein the first radio-wave transparent layer, the first dielectric layer, the second radio-wave transparent layer, the second dielectric layer, and the third radio-wave transparent layer are sequentially stacked together; and the first radio-wave transparent layer comprises a plurality of first patches arranged in an array, the second radio-wave transparent layer comprises a plurality of mesh-grid structures arranged periodically, and the third radio-wave transparent layer comprises a plurality of second patches arranged in an array as taught by Li in order to have better selective permeability (Li Par. 35).
Regarding claim 9, Yun in view of Li teaches the housing assembly of claim 8, wherein the larger a dielectric constant of the dielectric substrate, the lower the center frequency of the preset frequency band and the narrower the preset frequency band (Yun. Par. 146, “If the permittivity of the second dielectric layer 850 increases, a wavelength may decrease”).
Response to Arguments
Applicant's arguments filed May 16, 2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues on page 9 that “the first/second dielectric material 870/871 (which are treated as the radio-wave transparent structure of claim 1) are provided to enable the phase of the transmitted wave radiated from the first/second antenna element 840/841 to be matched with the phase of the reflected wave, such that the constructive interference occurs” and “the principles of the first manner and the second manner to improve the transmittance as recited in amended claim 1 of the present application are clearly different from the principle of the constructive interference in Yun”. Examiner respectfully disagrees. Applicant’s arguments are not commensurate with the claim language as written. As noted above, Yun teaches the elements of claim 1, including “wherein at least one of: the radio-wave transparent structure (870, 871) on the dielectric substrate (810) is excited by the radio frequency signal in the preset frequency band, the radio-wave transparent structure (870, 871) generates a radio frequency signal in the same frequency band as the preset frequency band according to the radio frequency signal in the preset frequency band; or a dielectric constant of the housing assembly (110) is equivalent to a dielectric constant of a preset material, an equivalent wave impedance of the preset material is equal to or approximately equal to an equivalent wave impedance of free space.” Applicant makes similar arguments for independent claims 10 and 17. 
Regarding dependent claims, Applicant argues on pages 9-10 that claims 2, 6, 7, 11-16, and 18-20 are allowable “for at least their dependency on” the independent claims. Examiner respectfully disagrees. Yun teaches each element of independent claims 1, 10, and 17. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845